Name: Council Regulation (EEC) No 3022/79 of 20 December 1979 opening, allocating and providing for the administration of a Community tariff quota for frozen cod fillets, falling within subheading 03.01 B II b) 1 of the Common Customs Tarif (1980)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 340/8 31 . 12 . 79Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3022/79 of 20 December 1979 opening , allocating and providing for the administration of a Community tariff quota for frozen cod fillets falling within subheading 03.01 B II b ) 1 of the Common Customs Tariff ( 1980 ) Benelux 118 Denmark 2.70 Germany 6.31 France 6.31 Ireland 001 Italy 2.34 United Kingdom 8115 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Community has undertaken to open an annual Community tariff quota at 8 % duty for 10 000 tonnes of frozen cod fillets , falling within subheading 03.01 B II b ) 1 of the Common Customs Tariff; whereas the tariff quota concerned should be opened on 1 January 1980 and allocated between the Member States ; Whereas arrangements for the utilization of the Community tariff quota based on an allocation among Member States would seem to be consistent with the Community nature of the quota ; whereas, to correspond as closely as possible to the actual trend of the market in the product in question , allocation of the quota should be in proportion to the requirements of the Member States as calculated by reference to statistics of imports from third countries during a representative reference period and to the economic outlook for the quota period in question ; Whereas, during the last three years for which complete statistics are available, the corresponding imports into each of the Member States represented the following percentages of total imports of the product in question : Whereas, to take account of future import trends for the products in question in the various Member States, the quota should be divided into two instalments , the first being allocated among Member States and the second held as a reserve to cover subsequently the requirements of Member States which have exhausted their initial share ; whereas , to give importers in each Member State some degree of certainty, the first instalment of the Community quota should be fixed at a relatively high level , in this case 80% of the full quota ; Whereas Member States may exhaust their initial shares for the products in question at different rates; whereas to avoid disruption of supplies on this account it should be provided that any Member State which has almost used up its initial share should draw an additional share from the reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost entirely used up , and repeated as many times as the reserve allows; whereas the initial and additonal shares must be available for use until the end of the quota period ; whereas this method of administration calls for close cooperation between Member States and the Commission which latter must, in particular, be able to observe the extent to which the quota amount is used and inform Member States thereof; Whereas if, at a specified date in the quota period, a considerable balance remains in one or other Member State it is essential that that Member State pay a large amount of it back into the reserve, in order to avoid a part of the Community quota remaining unused in one Member State when it could be used in others ; Whereas, since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , all transactions concerning the administration of the shares allocated to that economic union may be carried out by any one of its members, 1976 1977 1978 Benelux 0.90 209 2.31 Denmark 0-49 1.38 2.04 Germany 104 6.68 2.45 France 1 - 61 3.12 214 Ireland 0 0 0 Italy 203 3.55 113 United Kingdom 93.93 8318 89.93 Whereas, in view of these factors and of market forecasts for this product for 1980, the initial percentage shares in the quota volume can be expressed approximately as follows : 31 . 12 . 79 Official Journal of the European Communities No L 340/9 HAS ADOPTED THIS REGULATION : it, that Member State shall , under the same conditions, draw a fourth share equal to the third . This process shall continue until the reserve has been exhausted. 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those specified in those paragraphs if there are grounds for believing that those specified may not be used in full . Any Member State applying this paragraph shall inform the Commission of its ground for so doing. Article 1 1 . From 1 January to 31 December 1980 a Community tariff quota of 10 000 tonnes shall be opened within the Community for frozen cod fillets , falling within subheading 03.01 B II b ) 1 of the Common Customs Tariff. 2 . The Common Customs Tariff duty shall be suspended at the level of 8 % within this tariff quota . Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1980 . Article 2 1 . The Community tariff quota referred to in Article 1 shall be divided into two instalments. 2 . A first instalment of 8 300 tonnes shall be allocated among the Member States ; the shares , which subject to Article 5 shall be valid from 1 January to 31 December 1980 , shall be as follows : (tonnes ) Article 5 Member States shall , not later than 1 October 1980, return to the reserve the unused portion of their initial share which , on 15 September 1980 , is in excess of 20% of the initial volume . They may return a greater portion if there are grounds for believing that it may not be used in full . Member States shall , not later than 1 October 1980 , notify the Commission of the total quantities of the product in question imported up to and including 15 September 1980 and charged against the Community quotas and of any portion of their initial shares returned to the reserve . Benelux 98 Denmark 224 Germany 524 France 524 Ireland 1 Italy 194 United Kingdom 6 735 3 . The second instalment of 1 700 tonnes shall constitute the reserve . Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall , as soon as the information reaches it , inform each State of the extent which the reserve has been used up . It shall , not later than 5 October 1980, inform the Member State of the amount still in reserve following any return of shares pursuant to Article 5 . It shall ensure that when an amount exhausting the reserve is drawn the amount so drawn does not exceed the balance available, and to this end shall notify the amount of that balance to the Member State making the last drawing. Article 3 1 . If a Member State has used 90% or more of its initial share as fixed in Article 2 (2 ), or of that share minus any portion returned to the reserve pursuant to Article 5 , it shall forthwith , by notifying the Commission , draw a second share, to the extent that the reserve so permits, equal to 10% of its initial share rounded up should the occasion arise to the nearest unit above . 2 . If a Member State , after exhausting its initial share, has used 90% or more of the second share drawn by it , that Member State shall forthwith , in the manner and to the extent provided in paragraph 1 , draw a third share, equal to 5 % of its initial share rounded up should the occasion arise to the nearest unit above . 3 . If a Member State , after exhausting its second share, has used 90 % or more of the third share drawn by Article 7 1 . The Member States shall take all appropriate measures to ensure that additional shares drawn No L 340/10 Official Journal of the European Communities 31 . 12 . 79 pursuant to Article 3 are opened in such a way that importations may be charged without interruption against their accumulated shares of the Community quota . 2 . The Member States shall ensure free access to the shares which have been allocated to them for importers . of the said product who are established in their territory . 3 . The Member States shall charge imports of the product in question against their shares as and when the product is entered with the customs authorities for free circulation . 4 . The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 8 At the request of the Commission , the Member States shall inform it of imports actually charged against their shares . Article 9 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 10 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1979 . For the Council The President ]. TUNNEY